



Exhibit 10.1


MASTEC, INC.
RESTRICTED STOCK AGREEMENT
1.    Award of Shares. MasTec, Inc. (the “Company”) has awarded to the
“Recipient” designated below, the “Award” generally described in the Notice of
Restricted Stock Award (the “Notice”), which is hereby incorporated by
reference, subject to the terms and conditions of the Company’s Amended and
Restated 2013 Incentive Compensation Plan (“Plan”). The Company and the
Recipient agree that these Awards are governed by the terms and conditions of
the Plan, as amended from time to time, which are incorporated herein in their
entirety. Unless otherwise provided herein, terms used herein that are defined
in the Plan (or the Notice) and not defined herein shall have the meanings
attributable thereto in the Plan (or the Notice).
2.    Award Restrictions.
(a)    The shares of restricted stock (the “Restricted Stock”) covered by the
Award shall vest on the vesting dates (each a “Vesting Date”) set forth below,
provided that the Continuous Service of the Recipient continues through and
until the applicable Vesting Date:
Vesting Date
Number of Shares that Become Vested
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



(b)    In the event that a Change in Control of the Company occurs during the
Recipient’s Continuous Service, the shares of Restricted Stock subject to this
Agreement shall become immediately vested as of the date of the Change in
Control.
(c)    Notwithstanding any other term or provision of this Agreement, the
Committee retains the right to accelerate vesting of any Restricted Stock
awarded under this Agreement.
(d)    Any Shares covered by the Award shall not be transferable by the
Recipient by means of sale, assignment, exchange, pledge, or otherwise, unless
and until they become vested pursuant to the terms of this Agreement. The naming
of a Beneficiary under the Plan does not constitute a transfer.
(e)    Except as otherwise provided below, in the event the Recipient’s
employment with the Company is terminated and so long as the Recipient’s
employment with the Company is not terminated for “Cause” (as defined in Section
11(c) of the employment agreement between the Company and the Recipient, dated [
], as amended (the “Employment Agreement”)), and the Recipient has not breached
any of the Restrictive Covenants (as defined in Section 5 below), the unvested
shares of Restricted Stock subject to this Agreement shall continue to vest on
each subsequent Vesting Date as if the Recipient’s employment with the Company
continued through and until the applicable Vesting Date. In the event the
Recipient’s employment with the Company is terminated on account of the
Recipient’s death or Disability (as defined under the Employment Agreement), the
unvested shares of Restricted Stock subject to this Agreement shall immediately
vest.
3.    Stock Certificates.
(a)    The stock certificate(s) evidencing the Restricted Stock shall be
registered in the name of the Recipient as of the Date of Grant designated in
the Notice. Physical possession or custody of such stock certificate(s) shall be
retained by the Company until such time as the Shares become vested. Such stock
certificate(s) shall be distributed to the Recipient or Beneficiary(ies) as soon
as administratively practicable after the Shares become vested. The Company
reserves the right to place a legend on the stock certificate(s) restricting the
transferability of such certificate(s).
(b)    During the period prior to vesting, the Recipient shall be entitled to
all rights of a shareholder of the Company with respect to the Restricted Stock,
including the right to vote the Shares and receive cash dividends. Any cash
dividends declared with respect to any shares of Restricted Stock shall be held
in escrow by the Company (unsegregated as a part of its general assets) until
such time as the Restricted Stock that such cash dividends are attributed to
become vested Shares, and if and to the







--------------------------------------------------------------------------------





extent that such Restricted Stock is subsequently forfeited, the cash dividends
attributable to the forfeited Restricted Stock shall be forfeited as well. Stock
dividends declared by the Company will be characterized as Restricted Stock and
will be subject to vesting and be distributed at the same times as the
Restricted Stock with respect to which they were declared as dividends.
(c)    The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such Shares become vested. If the Recipient shall fail to provide
the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
(d)    If the Company is authorized to issue Shares without certificates, then
the Company may, in the discretion of the Committee, issue Shares pursuant to
this Agreement without certificates, in which case any references in this
Agreement to certificates shall instead refer to whatever evidence may be issued
to reflect the Recipient’s ownership of the Shares subject to the terms and
conditions of this Agreement.
4.    Forfeiture of Shares. Upon termination of the Recipient’s Continuous
Service, for any reason, any shares of Restricted Stock that have not previously
become vested and that do not become vested pursuant to Section 2 hereof, shall
be immediately forfeited and revert back to the Company without any payment to
the Recipient. If the Recipient breaches any of the Restrictive Covenants as
defined in Section 5 hereof, then (in addition to any other rights or remedies
to which the Company may be entitled as a result of such breach), all non-vested
shares of Restricted Stock shall be forfeited immediately upon such breach and
revert or be transferred by the Recipient back to the Company without any
payment to the Recipient. The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of non-vested shares of Restricted
Stock pursuant to this Section 4.
5.    Restrictive Covenants. As a condition to the Company’s grant of the
Restricted Stock to the Recipient, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Recipient, the
Recipient hereby agrees to comply with the restrictive covenants set forth in
Sections 6, 7 and 8 of the Employment Agreement (collectively, the “Restrictive
Covenants”).
6.    Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Shares, such as
recapitalizations or mergers, the Committee shall equitably adjust the number
and kinds of Shares subject to this Award in such manner as the Committee deems
appropriate, may accelerate the vesting of awards hereunder, and may take such
other action as the Committee may determine to be appropriate pursuant to the
Plan.
7.    Compliance with Securities Laws. It shall be a condition to the
Recipient’s right to receive shares of Restricted Stock hereunder that the
Committee may, in its discretion, require (a) that the shares of Restricted
Stock reserved for issue upon the grant of this award shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Shares may then be listed or quoted,
(b) that either (i) a registration statement under the Securities Act of 1933
with respect to the Shares shall be in effect, or (ii) in the opinion of counsel
for the Company, the proposed purchase shall be exempt from registration under
that Act and the Recipient shall have made such undertakings and agreements with
the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such Shares by the Company shall have
been taken by the Company or the Recipient, or both. The certificates
representing the Shares granted under this Award may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.
8.    Administration.
(a)    The Committee shall have full authority and discretion to decide all
matters relating to the administration and interpretation of this Agreement. The
Committee shall have full power and authority to pass and decide upon cases in
conformity with the objectives of this Agreement under such rules as the Board
may establish.
(b)    Any decision made or action taken by the Company, the Board, or the
Committee arising out of, or in connection with, the administration,
interpretation, and effect of this Agreement shall be at their absolute
discretion and will be conclusive and binding on all parties. No member of the
Board, Committee, or employee of the Company shall be liable for any act or
action hereunder, whether of omission or commission, by the Recipient or by any
agent to whom duties in connection with the administration of this Agreement
have been delegated in accordance with the provision of this Agreement.


2    



--------------------------------------------------------------------------------





9.    Tax Matters; Section 83(b) Election.
(a)    If the Recipient does not properly make the election described in Section
9(b) below, the Recipient shall, no later than the date or dates as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Company, or make arrangements satisfactory to the Committee for payment of, any
federal, state, local or foreign taxes of any kind that the Company determines
are required by law to be withheld with respect to the Restricted Stock
(including without limitation the vesting thereof), and the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind (including without limitation, the withholding of any Shares that otherwise
would be distributed to the Recipient under this Agreement) otherwise due to
Recipient any federal, state, local or foreign taxes of any kind required by law
to be withheld with respect to the Restricted Stock.
(b)    If the Recipient properly elects, within thirty (30) days of the Date of
Grant, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value (as of the Date of Grant) of the Restricted Stock
pursuant to Section 83(b) of the Code, the Recipient shall make arrangements
satisfactory to the Committee to pay to the Company any federal, state, local or
foreign income taxes that the Company determines are required to be withheld
with respect to the Restricted Stock. If the Recipient shall fail to make such
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the Restricted Stock.
(c)    The Recipient may satisfy the withholding requirements pursuant to any
one or combination of the following methods:
(i)    payment in cash; or
(ii)    payment by surrendering a number of unrestricted previously held Shares
(free and clear of all liens and encumbrances), or the withholding of a number
of Shares that otherwise would be deliverable to the Recipient pursuant to this
Award. The Shares so delivered or withheld must have an aggregate Fair Market
Value on the date on which the shares of Restricted Stock become taxable that
shall not exceed the maximum statutory tax rates in the Recipient’s applicable
jurisdictions with respect to the shares of Restricted Stock (or such other
amount as the Committee determines will not result in additional compensation
expense for financial accounting purposes under applicable financial accounting
principles). For this purpose, the maximum statutory tax rates are based on the
applicable rates of the relevant tax authorities (for example, federal, state,
and local), including the Recipient’s share of payroll or similar taxes, as
provided in tax law, regulations, or the authority’s administrative practices,
not to exceed the highest statutory rate in that jurisdiction, even if that rate
exceeds the highest rate that may be applicable to the Recipient. The Recipient
may surrender Shares either by attestation or by delivery of a certificate or
certificates for Shares duly endorsed for transfer to the Company, and if
required with medallion level signature guarantee by a member firm of a national
stock exchange, by a national or state bank (or guaranteed or notarized in such
other manner as the Committee may require).
(d)    Tax consequences on the Recipient (including without limitation federal,
state, local and/or foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
10.    Company Relation with Recipients. Nothing in this Agreement shall confer
on the Recipient any right to continued Continuous Service.
11.    Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
12.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any determination of invalidity or unenforceability of any
one provision shall have no effect on the continuing force and effect of the
remaining provisions.
13.    Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties after appropriate action by the Committee.


3    



--------------------------------------------------------------------------------





14.    No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Subsidiary pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.
15.    Law Governing. This Agreement is subject to and shall be administered and
governed in all respects under the laws of the State of Florida without regard
to its conflict of law rules.
16.    Binding Effect; Captions. This Agreement is binding upon the Company, its
successors and assigns, and the Recipient, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties.
17.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 800 Douglas Road, 12th
Floor, Coral Gables, FL 33134, or if the Company should move its principal
office, to such principal office, and, in the case of the Recipient, to the
Recipient’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.
18.    Section 409A.        
(a)    It is intended that the Restricted Stock awarded pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A.
(b)    In the event that either the Company or the Recipient believes, at any
time, that any benefit or right under this Agreement is subject to Section 409A,
and does not comply with the requirements of Section 409A, it shall promptly
advise the other and the Company and the Recipient shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights, if such an
amendment may be made in a commercially reasonable manner, such that they comply
with Section 409A with the most limited possible economic affect on the
Recipient and on the Company.
(c)    Notwithstanding the foregoing, the Company does not make any
representation to the Recipient that the shares of Restricted Stock awarded
pursuant to this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Recipient or any Beneficiary for any tax,
additional tax, interest or penalties that the Recipient or any Beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
19.    Clawback of Benefits.
(a)    The Company may (i) cause the cancellation of the shares of Restricted
Stock subject to this Agreement, (ii) require reimbursement of the shares of
Restricted Stock subject to this Agreement by the Recipient or Beneficiary, and
(iii) effect any other right of recoupment of equity or other compensation
provided under the Plan or this Agreement or otherwise in accordance with any
Company policies that currently exist or that may from time to time be adopted
or modified in the future by the Company and/or applicable law, including,
without limitation the Recoupment Policy adopted by the Committee as in effect
on the Date of Grant designated in the Notice and as amended from time to time
(each, a “Clawback Policy”). In addition, the Recipient may be required to repay
to the Company certain previously paid compensation, whether provided under the
Plan or this Agreement or otherwise, in accordance with any Clawback Policy. By
accepting the shares of Restricted Stock subject to this Agreement, the
Recipient is also agreeing to be bound by any existing or future Clawback Policy
adopted by the Company, or any amendments that may from time to time be made to
the Clawback Policy in the future by the Company in its discretion (including
without limitation any Clawback Policy adopted or amended to comply with
applicable laws or stock exchange requirements) and is further agreeing that all
of the Recipient’s Award Agreements (and/or awards issued under the Prior Plans)
may be unilaterally amended by the Company, without the Recipient’s consent, to
the extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.


4    



--------------------------------------------------------------------------------





(b)    If the Recipient, without the consent of the Company, while employed by
or providing services to the Company or any Subsidiary or after termination of
such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the shares of Restricted Stock
subject to this Agreement may, at the Committee’s discretion, be canceled and
(ii) the Committee, in its discretion, may require the Recipient or other person
to whom any payment has been made or Shares or other property have been
transferred in connection with the shares of Restricted Stock subject to this
Agreement to forfeit and pay over to the Company, on demand, all or any portion
of the value realized (whether or not taxable) on the vesting or payment of any
shares of Restricted Stock subject to this Agreement during the time period
specified in this Agreement or otherwise specified by the Committee.
20.    Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.




5    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on this _____ day
of ________, ________.
MASTEC, INC.
By:        
Its:         
[NAME OF RECIPIENT]

Signature




6    

